Citation Nr: 0330704	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a jaw fracture, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.

3.  Entitlement to service connection for a left eye 
disorder, claimed as secondary to the service-connected 
residuals of a jaw fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On March 26, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Wilkes-Barre, Pennsylvania for 
any treatment for an eye and jaw 
disorder and for headaches during the 
period from 1998 to the present time.  
The RO should obtain the following types 
of records: clinical notes, hospital 
discharge summaries, consultation 
reports, imaging reports (X-rays, MRI, 
CT scan), procedures, and problem list 
confirmed diagnoses.

2.  After associating with the claims 
file all records and/or responses 
received, the RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded an 
ophthalmological examination to 
determine the etiology of any left eye 
disorder, a dental surgical examination 
to determine the degree of severity of 
his jaw fracture residuals, and a 
neurological examination to determine 
the degree of severity of his headaches.  
The entire claims file must be made 
available to each physician designated 
to examine the veteran, and the 
examination reports must include 
discussion of the veteran's documented 
medical history and assertions.  Each 
examiner should set forth his findings, 
together with the complete rationale for 
the opinions and conclusions reached, in 
a printed (typewritten) report.

(a)  The ophthalmologist should render 
an opinion as to the nature, date of 
onset, and etiology of any left eye 
disorder.  Specifically, the examiner 
should indicate whether the veteran has 
diplopia, and address whether it is as 
least as likely as not that any such 
left eye disorder (a) was caused by or 
(b) is aggravated by the veteran's 
service-connected jaw fracture 
residuals.  If aggravation is found, the 
doctor should attempt to quantify the 
extent of additional left eye disability 
resulting from aggravation.  In 
providing the requested opinion, the 
examiner should specifically consider 
and address the findings and conclusions 
in the May 1994, July 1995, and April 
1996 VA ophthalmological examination 
reports.  

(b)  The dental surgeon should conduct 
all indicated tests and studies, 
including X-rays and range of motion 
testing of the veteran's jaw (with the 
inter-incisal range expressed in 
millimeters).  All clinical findings 
pertaining to the jaw should be reported 
in detail and correlated to a specific 
diagnosis.  The physician should render 
specific findings as to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with movement 
the jaw.  If pain on motion is observed, 
the examiner should indicate the point 
at which pain begins.  He should 
indicate whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use of 
the jaw; to the extent possible, he 
should express such functional loss in 
terms of additional degrees of limited 
motion of the jaw.

(c)  After examining the veteran, and 
considering his documented medical 
history and assertions, the neurologist 
should provide an assessment as to the 
both the frequency of the veteran's 
headaches and the degree of severity of 
the veteran's headaches, i.e., whether 
they produce prostrating and/or 
prolonged attacks.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


